IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-75,993



                       EX PARTE MICHAEL BELTRAN, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 27599-A IN THE 3RD DISTRICT COURT
                         FROM ANDERSON COUNTY

       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

assault on a public servant with a deadly weapon and sentenced to life imprisonment. The Twelfth

Court of Appeals affirmed his conviction. Beltran v. State, No. 12-06-00390-CR (Tex. App. – Tyler,

November 30, 2007).

       Applicant contends that his appellate counsel rendered ineffective assistance because counsel,

who had been retained to file a petition for discretionary review, failed to timely file one. We
remanded this application to the trial court for findings of fact and conclusions of law.

       Appellate counsel filed affidavits with the trial court. Based on those affidavits, the trial

court has entered findings of fact and conclusions of law that appellate counsel had been retained

by Applicant to file a petition for discretionary review but failed to timely file one. The trial court

recommends that relief be granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). We

find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition for

discretionary review of the judgment of the Twelfth Court of Appeals in Cause No. 12-06-00390-CR

that affirmed his conviction in Case No. 27,599 from the 3rd Judicial District Court of Anderson

County. Applicant shall file his petition for discretionary review with the Twelfth Court of Appeals

within 30 days of the date on which this Court’s mandate issues.


Filed: September 10, 2008
Do not publish